Citation Nr: 0426074	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for hepatitis B and C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1967 to February 
1970.

In August 1989, the Board of Veterans Appeals granted service 
connection for post-traumatic stress disorder (PTSD); that 
disability is currently evaluated as 70 percent disabling.   

The combined evaluation of 80 percent has been in effect 
since September 1994.  A total rating based on individual 
unemployability (TDIU) has been in effect from that same 
date.  Basic eligibility for Chapter 35 benefits was 
established from November 1996.

Both issues relating to service connection are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The appellant's bilateral pes planus is manifested by 
subjective complaints of pain, weakness, fatigability, and 
swelling and the inability to stand for any length of time; 
objective medical evidence shows a multitude of keratotic 
lesions which require constant attention, a pronounced 
condition manifested by hammertoes of two toes on each foot, 
extreme tenderness of the plantar and other surfaces of the 
feet, and other findings reflective of severe impairment; he 
wears orthotics without significant improvement.    

2.  The appellant's bilateral pes planus does not present an 
exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, for bilateral pes planus are satisfied.  38 
U.S.C.A. § 1155 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5276 (2003).

2.  The criteria for referral to Director of VA's 
Compensation and Pension Service for extraschedular 
consideration have not been met. 38 U.S.C.A. § 1155 (West 
2003); 38 C.F.R. § 3.321(b) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in his testimony and other communications, he 
has indicated an understanding of what is required and who is 
responsible for obtaining what evidence.  With regard to the 
pes planus issue alone, the Board finds that adequate 
safeguards have been implemented as to protect the veteran's 
due process rights and that to proceed with a decision in 
this issue at the present time does not, in any way, work to 
prejudice the veteran.


Criteria

The veteran is currently assigned a 30 percent disability 
rating for bilateral pes planus under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003). 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003). 

In addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45 (2003).

In addition, Diagnostic Code 5278 provides a 50 percent 
disability rating for acquired bilateral claw foot with 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity.

Diagnostic Codes 5277, 5279, 5280, 5281, 5282, 5283, and 5284 
are not appropriate in the present case as they do not 
provide for rating evaluations in excess of 30 percent.  See 
38 C.F.R. § 4.71a (2003).

With respect to the veteran's complaints of pain, the Court 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
upon functional loss due to pain on use or due to flare-ups 
under §§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, op. cit.  The Board finds, however, 
that Code 5276, acquired flatfoot, does not evaluate foot 
disability with respect to range of motion; therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable.  See Johnson, 9 Vet. App. at 11.

Pes planus is rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276. A 10 percent rating 
under this code, regardless of whether the condition is 
unilateral or bilateral, indicates it is moderate with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon achillis, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral pes 
planus or a 30 percent rating for bilateral pes planus 
requires a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3 (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim. Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

The current 30 percent rating assigned for bilateral pes 
planus with calluses, hammertoes and corns has been in effect 
since the day following separation from service.

Recent VA clinical records show that the veteran is often 
seen for treatment of his feet including trimming of painful 
keratomas of both feet.  Records from 2001 and 2002 show that 
he was seen several times.  He has multiple nucleated 
keratomas present on both feet, the main areas of which are 
underneath the 5th metatarsal head and beneath the base of 
the tip of the metatarsal particularly on the left foot, 
along with a lesion on the dorsal lateral aspect of the 5th 
metatarsophalangeal (MPJ) joint of both feet.  The lesions 
are regularly debrided as are his nails.

On VA examination in May 2002, he complained of ongoing foot 
pain.  In December 2002, the multiple plantar keratomas were 
too numerous to delineate, located under the 5th MPJ 
bilaterally, the metabase of the 5th laterally, and under the 
1st MPJ on the left.

Private evaluative records from September 2002 show that he 
had been cast for orthotics of both feet with special 
molding..  He was found to have multiple keratomas and 
problems with calluses on both feet at the metatarsal head 
areas and at the 1st and 5th MTJs.  

On VA examination in June 2003, the veteran was said to be 
unable to stand on his feet for any length of time and wore 
orthotics in both shoes.  On examination, he had severe 
callus formations on both feet and on the foot pad of the 
right foot behind the 3rd toe; he had hammertoes of the 2nd 
and 3rd toes on the right; and the right lateral portion of 
the foot had a severe and enlarged callus both laterally and 
on the dorsum, on the lateral side of the foot pad and at the 
heel on the side.  The left foot showed hammertoes of the 2nd 
and 3rd toes, with calluses posteriorly on the foot pad and 
laterally on the base of the 5th toe.  All of these were 
painful to touch and for weight bearing.  The diagnoses were 
severe pes planus without spasm on pronation of the Achilles 
tendon or manipulation; severe hammertoes, both feet; corns 
on both feet which require extensive work and close follow by 
Podiatry.

The veteran has testified at length as to the current 
symptoms relating to his bilateral foot problems. 

Analysis

As noted above, a 50 percent evaluation is warranted for 
pronounced bilateral acquired flatfoot (pes planus) 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo achillis on manipulation that 
is not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

In this case, the symptoms and findings noted on recent VA 
clinical assessments and examinations showed extreme 
tenderness of the plantar and other surfaces of the feet.  
While the veteran has been given medication and orthotics, 
his foot condition has not been significantly improved by 
orthopedic inserts or various pain medications.  While this 
condition has existed for many years, it has seemed to show 
recent deterioration.  

While there is no marked inward displacement and severe spasm 
of the tendo achillis on manipulation, his other symptoms are 
clearly more nearly indicative of pronounced bilateral pes 
planus.  It is noteworthy that the callus formation and other 
limitations in the heel areas are such that they may be 
comparable to spasm at the tendo achillis site.  

While all schedular criteria are not met, the findings 
suggest that a 50 percent evaluation for the bilateral pes 
planus is reasonable based on a finding that the symptoms 
more nearly approximate the criteria necessary for the next 
higher schedular evaluation.  See 38 C.F.R. § 4.7.  Because 
of the specificity of Code 5276, other codes are essentially 
inapplicable in this case as they may relate to any ratings 
in excess of the 30 percent which had to this point been 
assigned. 

Additional Considerations

As the veteran has been awarded the maximum schedular rating, 
the Board must proceed to consider whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 
2 Vet. App. 289 (1992) (VA must consider the provisions of 38 
C.F.R. § 3.321(b) when a claimant is in receipt of the 
maximum schedular evaluation). 

The provisions of 38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has found to be entitled to a TDIU based on his 
ability to work, reflecting the ratings already assigned for 
his PTSD as well as his pes planus.  Looking at the pes 
planus alone, it has not been demonstrated that the 
disability picture is so exceptional as to render inadequate 
the schedular rating of 50 percent, which it is emphasized 
does contemplate significant industrial impairment.  
Accordingly, referral to the Director of Compensation and 
Pension under 38 C.F.R. § 3.321(b) is not warranted.  


ORDER

A 50 percent rating for bilateral pes planus is granted, 
subject to regulations governing the awards of monetary 
benefits.


REMAND

In general, the veteran has asserted, and documents of record 
confirm, that he was paid certain compensation from the Agent 
Orange Veteran Payment Program.  His service documentation 
entitles him to the presumption of exposure to dioxins while 
in Vietnam.


Hepatitis

Service records clearly show that the veteran was treated for 
an extended period of time for infectious hepatitis 
(hepatitis B) following surgery in 1968.  Although one record 
appears to reflect that the disorder was contained, 
subsequent clinical information from service is equivocal as 
to the nature of activity.

The initial RO decision to deny service connection for 
hepatitis in May 1970 was based on the lack of evidence that 
he then had the disorder.

However, since then, the veteran has also been shown to have 
hepatitis since at least 1985.  It is unclear from the 
evidence now in the file whether he had hepatitis in the 
period from service separation until 1985.  

A Board decision in October 1986 denied service connection 
for hepatitis on the basis that the current evidence did not 
show hepatitis, and that the veteran's post-service hepatitis 
was unrelated to that demonstrated in service.

However, hepatitis C was diagnosed on specialized testing at 
a VA facility in August 2001, when hepatitis B core antibody 
testing was also positive.  

On further VA clinical notations in the file from May 2002, 
it was noted that he had had hepatitis B in service and that 
this was one possible source of his current hepatitis C 
problems.  

Although the veteran has a polysubstance abuse history, it 
remains unclear the extent to which alcohol and drugs ceased 
to be, and/or remain, a factor in his life.  

Since earlier RO and Board actions denied service connection, 
regulations with regard to hepatitis have changed somewhat.

The veteran has stated that staff associated with a VA 
facility recommended that he file a claim for service 
connection for hepatitis B and C.  An informal memorandum, 
hand-written on a "sticky' paper and affixed to a VA facility 
report relating to his Agent Orange Registry Examination in 
October 2001, states: "Apply for S.C. for hepatitis B and ? 
hep. C"; this appears to possibly confirm that allegation 
although the rationale for such a recommendation remains 
unclear.

Recent VA examiners opined that the veteran's post-service 
and/or current hepatitis C are unrelated to the hepatitis 
experienced in service.  It is implied that the post-service 
hepatitis was due to substance abuse.  However, there is no 
satisfactory rationale given for that conclusion.  Before a 
final judgment can be made, a credible medical basis for 
whatever the medical determination should be of record.

At the personal hearing, the veteran stated that he had 
additional records, and/or suggested that additional records 
were available and concurred with the Judge that these could 
be obtained through a remand.  These records should be 
obtained if possible.

Peripheral Neuropathy

The veteran argues that in addition to his symptomatic pes 
planus, he has demonstrated peripheral neuropathy in his 
lower extremities.  

There are some references and notations to peripheral 
neuropathy and diabetes mellitus symptoms and diagnoses in 
clinical records and in private treatment facility records in 
2002.  It is unclear whether there has been assertion that 
the diabetes mellitus was due to exposure to dioxins, in 
which case, new regulations in that regard have not been and 
need to be applied.

On the other hand, however, a recent VA examiner opined that 
the veteran has neither peripheral neuropathy or diabetes.

In evaluating the veteran's pes planus, as noted above, 
appropriate consideration has been given to partially 
neurologically-induced symptoms including pain.  It is 
unclear whether these are the same symptoms the veteran is 
claiming as a separate disability, or whether the alleged 
symptoms of peripheral neuropathy he is claiming are those 
now already addressed.

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non- service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service- connected 
disability.  Id.

Based on the evidence of record and circumstances delineated 
above, the case must be remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
any additional records he may have with 
regard to all treatment for hepatitis (A, 
B, A/B or C), peripheral neuropathy 
and/or diabetes mellitus in or since 
service.  The RO should assist him to the 
extent possible in obtaining these 
records, after he has identified those he 
is unable to himself locate and obtain.

2.  While many VA clinical records are 
already in the file, the veteran should 
be asked to identify any VA records which 
do not appear to be now of record, and 
thereafter, the RO should obtain all of 
those remaining VA clinical records from 
service to date, and these should be 
added to the claims file. 

3.  The veteran should be examined by VA 
physicians who have not previously 
examined him to determine the nature and 
extent of any post-service and current 
peripheral neuropathy and hepatitis of 
any kind, and the possible and probable 
etiology of both, including service, 
exposure to dioxins, pes planus and/or 
diabetes mellitus.  The rationale for 
such opinions should be clearly stated 
and annotated to the clinical records and 
other pertinent materials.  All necessary 
laboratory testing should be 
accomplished, and the claims file and all 
records should be made available to the 
examiners prior to their review.  In the 
case of peripheral neuropathy, the 
consideration should be given to the 
tenets of 38 C.F.R. § 3.310 and Allen, 
op. cit.

4.  Thereafter, the RO should 
readjudicate the case and if issues are 
denied, should provide the veteran with a 
comprehensive Supplemental Statement of 
the Case to include all  revisions of the 
law and regulations which have taken 
place as a result of VCAA and to include 
how this may impact upon his pending 
appellate claim.  He should then be given 
an opportunity to respond.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



